NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1392-15T3


PETER A. MAZZA, JR.,

        Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

        Respondent.

_________________________________________

              Submitted February 9, 2017 – Decided May 25, 2017

              Before Judges Lihotz and O'Connor.

              On appeal from the New Jersey State Parole
              Board.

              Peter A. Mazza, Jr., appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel;
              Gregory R. Bueno, Deputy Attorney General,
              on the brief).

PER CURIAM

        Appellant Peter Mazza appeals from the October 22, 2015

final agency decision of the New Jersey State Parole Board
(Board) denying him parole and imposing a ninety-six month

future eligibility term (FET).   We affirm.

    In 1998, a jury convicted appellant of first-degree arson,

N.J.S.A. 2C:17-1(d); second-degree aggravated arson, N.J.S.A.

2C:17-1(a); second-degree conspiracy to commit arson, N.J.S.A.

2C:5-2 and N.J.S.A. 2C:17-1(d); and third-degree arson, N.J.S.A.

2C:17-1(b).   In January 1999, appellant was sentenced in the

aggregate to a fifty-year term of imprisonment, with a sixteen-

year period of parole ineligibility.

    Appellant became eligible for parole on May 2, 2014.

However, a two-member panel of the Board denied him parole and

referred his matter to a three-member panel (panel) to establish

a future eligibility term.   The panel determined a ninety-six-

month FET was appropriate.

    In a comprehensive decision, the panel noted that: (1)

appellant has an extensive prior criminal record, which includes

approximately twenty-five indictable convictions; (2) prior

opportunities on community supervision and previous

incarcerations failed to deter his criminal conduct; (3) during

his incarceration for the subject offenses, appellant committed

twenty-nine disciplinary infractions; (4) although he has some

limited understanding of the dynamics that cause him to succumb

to criminal activity, appellant continues to lack sufficient
                                2
                                                         A-1392-15T3
insight into why he commits crimes; and (5) appellant has not

yet confronted and resolved his predilection to abuse illicit

substances when under stress, the use of which in the past often

led to criminal activity.

    After considering the applicable factors in N.J.A.C.

10A:71-3.11(b), the panel determined appellant remained a threat

to public safety, essentially for the reasons enumerated above.

The panel further found that, pursuant to N.J.A.C. 10A:71-

3.21(d), a FET of ninety-six months was appropriate given

appellant’s lack of progress in reducing the likelihood he would

engage in criminal behavior if released.    The panel did observe

the ninety-six month FET, which commenced on May 2, 2014, will

be reduced by any commutation, work, or minimum custody credits

appellant earns.     Given the credits he has earned so far,

appellant’s projected parole eligibility date is May 2019.

    Appellant filed an appeal with the full Board.      On October

22, 2015, the Board upheld the recommendation to deny parole and

to impose a ninety-six-month FET.     This appeal ensued.

    On appeal, appellant presents the following arguments for

our consideration:

         POINT I: THE APPLICANT PETER MAZZA HAS
         DEMONSTRATED GOOD CAUSE FOR THE
         RECONSIDERATION OF THE RESULT OBTAINED BY
         THE ADULT PANEL AT THE HEARING IN QUESTION.

                                  3
                                                            A-1392-15T3
          POINT II: THE ADULT PANEL SUBJECTED
          APPLICANT TO THE VERY SORT OF UNJUST RESULT
          THAT THE PREPONDERANCE OF THE EVIDENCE
          STANDARD WAS INTENDED WITH THE PURPOSE(S) TO
          PREVENT.

          POINT III: THE ADULT PANEL COMMITTED
          PROCEDURAL ERROR BY THE OVEREVALUATION OF
          IMPERMISSIBLE EXTRANEOUS INFORMATION
          INFLUENCES.

          POINT IV: THE BOARD PANEL ABUSED ITS
          DISCRETION BY IMPOSING A FUTURE ELIGIBILITY
          TERM OF (96) MONTHS ABOVE THE NORMAL (36)
          MONTHS AUTHORIZED BY N.J.A.C. 10A:71-3.21(a)
          AND (c).

    We have considered these contentions in light of the record

and applicable legal principles and conclude they are without

sufficient merit to warrant discussion in a written opinion.        R.

2:11-3(e)(1)(D).   We affirm substantially for the reasons

expressed in the Parole Board's comprehensive written decision.

We add only the following brief comments.

    We must accord considerable deference to the Board and its

expertise in parole matters.   Our review of a Parole Board's

decisions is limited.   Hare v. N.J. State Parole Bd., 368 N.J.

Super. 175, 179 (App. Div.), certif. denied, 180 N.J. 452

(2004).   "'Parole Board decisions are highly individualized

discretionary appraisals,' and should only be reversed if found

to be arbitrary or capricious."       Id. at 179-80 (citations

omitted) (quoting Trantino v. N.J. State Parole Bd., 166 N.J.
4
                                                             A-1392-15T3
113, 173 (2001)).   We "must determine whether the factual

finding could reasonably have been reached on sufficient

credible evidence in the whole record."   Id. at 179.    In making

this determination, we "may not substitute [our] judgment for

that of the agency, and an agency's exercise of its statutorily-

delegated responsibilities is accorded a strong presumption of

reasonableness."    McGowan v. N.J. State Parole Bd., 347 N.J.

Super. 544, 563 (App. Div. 2002) (citation omitted).

Accordingly, "[t]he burden of showing that an action was

arbitrary, unreasonable or capricious rests upon the appellant."

Ibid.

    An inmate serving a minimum term in excess of fourteen

years is ordinarily assigned a twenty-seven-month FET after a

denial of parole.   See N.J.A.C. 10A:71-3.21(a)(1).    However, in

cases where an ordinary FET is "clearly inappropriate due to the

inmate's lack of satisfactory progress in reducing the

likelihood of future criminal behavior," the Board may impose a

greater FET.   N.J.A.C. 10A:71-3.21(d).

    Here, we discern no basis to disturb the Board's decision.

The Board considered the relevant factors in N.J.A.C. 10A:71-

3.11.   Its decision is supported by sufficient credible evidence

in the record and is entitled to our deference.   We are

satisfied the imposition of a ninety-six-month FET was neither
                                5
                                                           A-1392-15T3
arbitrary, capricious nor unreasonable.   See McGowan, supra, 347

N.J. Super. at 565 (affirming the imposition of a thirty-year

FET based on appellant's high likelihood of recidivism).

    Affirmed.




                               6
                                                           A-1392-15T3